Upon Motion of the Plaintiff’s Counsel and upon producing a Report made in this Cause by the Master of this Court, whereby it appeared, That the Sum of £283 .11 Current money of this Province is really and justly due from the Defendants Testator to the Complainants, It is Ordered with the Assent of the Defendants Counsel That the said Report and all Matters therein contained be Ratified and Confirmed by the Authority and Order of this Court to be performed according to the true meaning thereof.
Alexr Stewart Register in Chancery